Citation Nr: 1204983	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for bilateral plantar fasciitis.  

3.  Entitlement to service connection for a bilateral ankle disability.  

4.  Entitlement to service connection for a left shoulder disability.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a chronic respiratory disorder, including Aspergillosis, asthma, sinusitis and allergies, to include as due to asbestos exposure.  

7.  Entitlement to service connection for erectile dysfunction, including secondary to service-connected right inguinal hernia repair.  

8.  Entitlement to an effective date earlier than March 31, 2009, for the grant of service connection for an umbilicus scar, status post right inguinal hernia repair.  

9.  Entitlement to an effective date earlier than March 31, 2009, for the grant of service connection for right and left hydrocele.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1981 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March and August 2009 decisions by the RO, which denied the benefits sought on appeal.  A hearing at the RO before the undersigned was held in March 2011.  

The issues of service connection for a chronic respiratory disorder and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All available evidence necessary for adjudication of the Veteran's claims have been obtained by VA.  

2.  The medical evidence of record establishes that the Veteran's bilateral pes planus clearly and unmistakably preexisted his military service and did not increase in severity during service or otherwise worsen beyond the natural progression of the condition in service.  

3.  Bilateral plantar fasciitis was not present in service or until many years thereafter, and there is no competent medical evidence that any current plantar fasciitis is related to service or any incident therein.  

4.  The Veteran's bilateral ankle sprains in service were acute and transitory and resolved without residual disability, and there is no competent evidence that any current bilateral ankle disability is related to service or any incident there in.  

5.  The Veteran is not shown to have a left shoulder disability which is related to service or any incident therein.  

6.  The Veteran is not shown to have tinnitus at present which is related to service.  

7.  An original claim of service connection for residuals of right inguinal hernia repair and an enlarged testicle was received on July 31, 2007.  

8.  Service connection for a surgical umbilical scar from right inguinal hernia repair and for right and left hydrocele was granted by the RO in April 2009, each effective from March 31, 2009.  




CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).  

2.  Bilateral plantar fasciitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).  

3.  The Veteran does not have a bilateral ankle disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

4.  The Veteran does not have a left shoulder disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

5.  The Veteran does not have tinnitus due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2011).  

6.  An effective date of July 31, 2007, for the grant of service connection for a surgical umbilical scar from right inguinal hernia repair is warranted.  38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p),(q),(r), 3.151(a), 3.159, 3.400(b)(2) (2011).  

7.  An effective date of July 31, 2007, for the grant of service connection for right and left hydrocele is warranted.  38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p),(q),(r), 3.151(a), 3.159, 3.400(b)(2) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in August 2007, May and December 2008, and July 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated following completion of the notice requirements.   

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and identified private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA for the disabilities addressed in this decision during the pendency of this appeal and testified at a hearing at the RO before the undersigned in March 2011.  

Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of the issues addressed in this decision.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is proximately due to or the result of, or aggravated by a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2011).  When aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis or an organic disease of the nervous system is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  



Bilateral Foot Disability

The Veteran contends that all of the disabilities at issue on appeal were incurred or otherwise related to service.  The Veteran testified that he fractured both ankles several times playing basketball and fractured his left shoulder in an automobile accident in service.  He also testified that he had chronic foot problems, manifested by swelling and inflammation that was treated with anti-inflammatory medications in service.  The Veteran also asserted that he has had tinnitus since service and believes that it is due to exposure to acoustic trauma from engine noise and the firing of the guns on board his ship.  

The Veteran's enlistment examination showed that he had asymptomatic bilateral pes planus when examined for military service in August 1981.  The service treatment records showed no complaints or treatment for any foot problems during service.  Furthermore, on a Report of Medical History for service separation in August 1985, the Veteran specifically denied any swollen or painful joints, arthritis, bone, joint or other deformity, lameness, or any foot trouble, and no pertinent abnormalities were noted on examination at that time.  

Similarly, the Veteran made no mention of any foot problems on his original application for VA compensation benefits received in December 1985, or when first seen by VA in September 2007.  

The first VA post-service treatment for any foot problem was in February 2008.  At that time, the Veteran that he worked as a hair dresser and was on his feet all day.  The findings included hammertoes, pes planus and calcaneal pain on the medial band, bilaterally.  The diagnoses included pes planus, plantar fasciitis and osteoarthritis, bilaterally.  

A VA x-ray study of the Veteran's left foot in April 2009, showed the bony structures were well-positioned and intact with arthritic changes in the midfoot and pes planus deformity with calcaneal spurring.  The impression was no new or acute changes, and pes planus with arthritic hypertrophic changes in the midfoot.  

When examined by VA in March 2010, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and the findings on examination.  The Veteran reported the onset of bilateral foot pain in service and said that he was unable to wear appropriate size boots because of his foot size (15), and that he was treated with shoe inserts.  The examiner noted that the Veteran was shown to have bilateral pes planus at the time of service enlistment, and that he specifically denied any foot problems at that time and at service separation, and that no pertinent abnormalities were noted during service.  He also noted that the Veteran denied any history of foot problems on a private medical report in November 1995, and that he was first treated for a foot problem in November 1999, at which time the Veteran reported a six month history of bilateral heel pain.  The examiner indicated that while the Veteran's reported history that he had foot problems due to ill fitting boots in service in 1983 was plausible, there was no objective evidence of any complaints or treatment for any foot problems in the service records or any objective evidence of exacerbation of his pes planus in service.  The examiner opined that it was less likely than not that the Veteran's pre-existing pes planus was aggravated by military service, and that his bilateral plantar fasciitis was at least as likely as not due to his pes planus.  

In this case, the evidence of record clearly showed that the Veteran's bilateral pes planus was present at the time he was examined and accepted for service enlistment in August 1981.  Thus, there is clear and unmistakable that his bilateral pes planus was present prior to active service.  Although the Veteran has asserted on numerous occasions that he was treated for chronic foot problems in service, the service treatment records were completely silent for any complaints, treatment or findings for any foot problems in service, including at the time of his service separation examination in August 1985.  Moreover, the Veteran specifically denied any history of foot problems at that time, and no pertinent abnormalities were noted on examination.  Additionally, the evidence of record showed that the Veteran also denied any history of foot problems on a private medical report in 1995, some ten years after his discharge from service.  Given the absence of any complaints or treatment for any foot problems and the Veteran's specific denial of any such problems in service or until some 14 years after service, the Board finds that the Veteran is not a reliable historian and that his contentions of chronic foot problems since 1983 is not believable.  

In deciding a claim based on aggravation, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2011).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

In this regard, the Veteran was examined by VA in March 2010 to determine whether his pre-existing bilateral pes planus was aggravated by service.  After reviewing the evidentiary record and examination of the Veteran, the examiner opined that the Veteran's pes planus was not aggravated in service and that his bilateral plantar fasciitis was due to the pes planus.  

The Board finds the VA opinion persuasive, as it was based on a longitudinal review of the claims file and examination of the Veteran, and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's pre-existing pes planus was not aggravated beyond the natural progression of the disease process in service, and that his plantar fasciitis was not related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Furthermore, the Veteran has not submitted any competent medical evident to rebut that opinion.  Thus, the most probative evidence of record consists of the March 2010 VA opinion.  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As there is no competent medical evidence of record suggesting a connection between the Veteran's current bilateral plantar fasciitis and service, and none that manifest a worsening of his pre-existing bilateral pes planus in service the record affords no basis to grant service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for bilateral pes planus and bilateral plantar fasciitis.  

Bilateral Ankle Disability

On a Report of Medical History for service enlistment in August 1981, the Veteran reported that he chipped a bone in his right ankle in 1979, however, no pertinent abnormalities were noted on examination, other than mild pes planus.  

The service treatment records showed that the Veteran suffered a mild sprain of the right ankle playing basketball in September 1982, and had some mild edema on the lateral aspect of the ankle with no discoloration.  The Veteran twisted his right ankle again in June 1983, after he slipped down a ladder wearing shower shoes.  On examination, there was some moderate edema and a little discoloration with pain on motion of the ankle joint.  X-ray studies showed no evidence of fracture.  The diagnosis was mild sprain and the Veteran was placed on light duty for four days.  

The service records showed that the Veteran was treated for a left ankle sprain after playing basketball in March 1982.  An examination revealed slight edema and tenderness, and the ankle was wrapped with an ace bandage.  When seen a week later, the Veteran's symptoms had not changed and he was placed in a short leg cast.  X-ray studies showed no evidence of fracture or other bony abnormality.  After five days, the cast was removed and the Veteran had full weightbearing and full and painless range of motion with no tenderness.  The assessment was healing left ankle sprain.  

On a Report of Medical History for service separation in August 1985, the Veteran reported that he fractured both ankles in 1981/1982, but specifically denied any swollen or painful joints, arthritis, lameness, or bone, joint or other deformity and no pertinent abnormalities were noted on examination.  

Medical records from the University of Kentucky, received in January 2008, showed that the Veteran was treated for recent onset of right ankle pain in August 2001.  X-ray studies at that time revealed a well-corticated bony fragment just distal to the lateral malleolus, possibly an old avulsion injury or an unfused secondary ossicle, and mild degenerative changes in the ankle joint.  An undated private report showed treatment for a left ankle pain and swelling of three days duration.  X-ray studies at that time were negative.  

On VA joint examination in June 2008, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and the findings on examination.  The Veteran reported that he broke both ankles in service and underwent an arthroscopy on the right ankle after his discharge from service.  X-ray studies showed the bony structures of the left ankle were well positioned and there was a large rounded osteophyte off the anterosuperior talus and calcaneal spurring.  The right ankle showed evidence of old trauma to the distal tip of the fibula with two rounded bone nonunited fragments, one of which may represent talofibular ligament calcification from old trauma.  There was no soft tissue swelling, bony erosion or destruction.  The examiner indicated that other than the mild ankle sprains in service, there were no complaints or treatment for any ankle problems in service or at the time of service separation.  The examiner opined that the Veteran's current bilateral ankle problems were not caused by or a result of the ankle sprains in service.  

In this case, while the Veteran contends that he fractured both ankles in service and believes that his current ankle problems are related to service, he has not presented any competent evidence to support his assertions.  While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The objective evidence of record showed that contrary to the Veteran's assertions that he fractured both ankles in service, the service records showed that he was treated for mild bilateral ankle sprains in service; twice on the right ankle and once on the left.  The sprains were treated conservatively and his symptoms resolved without residual disability as evidence by the fact that he was able to resume playing basketball after each of the ankle injuries, and the absence of any pertinent complaints or abnormalities at the time of his service separation examination.  Specifically, the service records showed that the Veteran sprained his right ankle playing basketball in September 1982, only a few months after spraining the left ankle (also playing basketball) in March 1982.  While he sprained his right ankle again in a slip and fall accident in June 1983, the records showed that he was playing basketball in September 1984 when he fell and injured his right wrist.  The fact that the Veteran was able to play basketball one month before his separation from service, and did not have any swelling or other residuals at the time of his separation examination in August 1984, is further evidence that his ankle sprains were acute and transitory and resolved without residual disability.  

Moreover, the Veteran was examined by VA in June 2008 to determine whether he had any residual disability from his ankle sprains in service.  After reviewing the claims file and an examination of the Veteran, the examiner opined that there was no current residual disability in either ankle due to the ankle sprains in service.  

The Board finds the VA medical opinion persuasive as it was based on a review of the entire record and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran did not have any residuals of the bilateral ankle sprains in service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, the Veteran has presented no competent medical evidence to dispute the opinion.  

As to the Veteran's assertions that he fractured his ankles in service and had surgery on both ankles since his discharge from service, the Board notes that there was no x-ray evidence of a fracture of either ankle in service, nor has the Veteran provided VA with any objective evidence of his alleged post-service surgeries.  Furthermore, there was no evidence of any scars, surgical or otherwise on either ankle when examined by VA during the pendency of this appeal.  Given the objective evidence of record and Veteran's inaccurate description of his injuries in service (as compared to the descriptions in the service records), the Board finds his belief that he has a bilateral ankle disability due to service is of little probative value or evidentiary weight.  

Left Shoulder Disability

The Veteran testified at the hearing in March 2011, that he fractured his left shoulder in a motor vehicle accident in service and believes that his current shoulder problems are related to his injury in service.  

Contrary to his testimony, the service records showed that while the Veteran was involved in a motor vehicle accident in service in July 1984, he suffered only abrasions on his left shoulder.  Other than wound care for the abrasions, the service records showed no further complaints or treatment for any left shoulder problems.  The service records were completely silent for any signs or symptoms of muscle, nerve or orthopedic damage, nor was there evidence of any actual or functional impairment of the left shoulder at anytime during service.  While the Veteran reported a history of right shoulder trauma at the time of his separation examination in August 1985, he made no mention of any left shoulder problems, and no pertinent abnormalities on examination at that time.  Furthermore, the Veteran specifically denied any history of shoulder problems on a private medical report in November 1995.  The first post-service complaint of any left shoulder problem was on a VA outpatient note in April 2008.  

The Veteran was examined by VA in June 2008 to determine the nature and etiology of his left shoulder complaints.  The examiner discussed the Veteran's medical history and noted that other than skin abrasions on the left shoulder, there were no pertinent complaints, findings or abnormalities of any left shoulder problems in service, and no complaints or evidence of left shoulder dysfunction at the time of service separation.  Furthermore, on examination, x-ray studies showed no evidence of fracture, dislocation or any significant degenerative or arthritic changes in the left shoulder.  The examiner opined that the Veteran's current left shoulder problems were not caused by or a result of the shoulder injury in service.  

In this case, the Board finds the VA medical opinion persuasive as it was based on a review of the entire record and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran did not have a left shoulder disability at present which was related to service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, the Veteran has presented no competent medical evidence to dispute this opinion.  

While the Veteran is competent to provide evidence of visible symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a left shoulder disability.  

Tinnitus

The Veteran contends that he has had chronic tinnitus since service and believes that it was caused by acoustic trauma from the ship's engines and firing of the ship's guns.  

The Veteran's service treatment records are negative for any complaints, findings, abnormalities or diagnosis of tinnitus.  Furthermore, the Veteran specifically denied any ear trouble or hearing problems on a Report of Medical History for his separation examination in August 1985, and no pertinent abnormalities were noted on examination at that time.  Contrary to his current assertions of chronic tinnitus since service, the Veteran made no mention of any hearing problems or tinnitus on his original application for VA compensation benefits received in December 1985, nor do any of the VA or private medical records prior to VA examination in January 2008 reflect any such complaints or findings.  

Medical records from the Federal Bureau of Prisons, received in January 2008, showed that the Veteran suffered a head injury and was treated for headaches, memory loss and black-outs in September 1995.  On a private medical report in November 1995, the Veteran reported a history of surgery on his head secondary to trauma in 1994.  Significantly, however, the Veteran never mentioned any hearing problems or history of tinnitus.  

On VA audiological examination in January 2008, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints and medical history.  The Veteran reported no specific exposure to acoustic trauma in service, but said that his sleeping berth was above the engine room and that there was a constant knocking noise when the ship was underway.  He also reported that although he was not on deck when the ship's guns were fired, the noise was very loud.  The Veteran reported a 25 to 30 year history of tinnitus, and denied any post-service noise exposure.  On audiological examination, the Veteran was not shown to have a hearing loss for VA purposes.  The examiner noted that the Veteran had the same elevated puretone threshold (30 decibels) at 6,000 hertz in the right ear at the time of his service enlistment and separation examinations, which indicated that there was no damage to his hearing during service, and opined that his current tinnitus was less likely than not caused or aggravated by military service.  

Concerning the Veteran's assertions, while he is competent to provide evidence regarding symptoms he has experienced, any such assertions must be weighed against other contradictory statements of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints].  

In this case, the Board finds that the Veteran's current assertions of chronic tinnitus since service is inconsistent with his prior denial of any ear or hearing problems at the time of discharge from service.  That the Veteran would suffer from chronic tinnitus since service, but never mention any such problems, even when treated for a head injury some 10 years after service, is not believable and reduces the probative value of his statements.  

The Board finds the January 2008 VA opinion most persuasive, as it was based on a thorough review of all of the evidence of record.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Preteen v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, the Veteran has not presented any competent evidence to refute that opinion.  As there is no persuasive medical evidence of record suggesting a connection between the Veteran's current tinnitus and service, and no objective evidence of any complaints or manifestations until more than two decades after his discharge from service, the Board finds that the greater weight of the evidence is against the claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the fact found, but shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2011).  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA.  38 C.F.R. § 3.1(r) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2011).  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(ii).  

Earlier Effective Dates

Historically, the service treatment records showed that the Veteran underwent a herniotomy for right inguinal hernia, indirect type, without complications while in basic training in December 1981.  The records indicated that there was no associated hydrocele or testicular mass, and that the Veteran did well post-operatively.  The service records showed no further complaints, treatment or recurrence of a hernia in service, and no pertinent complaints or abnormalities were noted at the time of his separation examination in August 1985.  

A claim of service connection for, in part, residuals of right inguinal hernia repair with an enlarged right testicle was received from the Veteran in July 2007.  

Medical records from the University of Kentucky, received in January 2008, showed that the Veteran had a recurrence of the right inguinal hernia and underwent bilateral laparoscopic herniorrhaphy in October 2006.  When seen on follow-up in December 2006, the Veteran reported mild testicular pain on the right, but no pertinent abnormalities were noted on examination.  A private report, dated in May 2007, indicated that the Veteran had done well since his surgery, but had pain in the posterior aspect of the right testicle for the past two months.  An ultrasound at that time revealed normal sized testicles with very small bilateral hydroceles.  

A VA examination report in January 2008, noted that the Veteran underwent a second right inguinal herniotomy in 2006, using the same scar from the first surgery, and that the Veteran reported pain in the scar area and a tender right testicle with pain on intercourse.  

By rating action in March 2008, the RO, in part, granted service connection for recurring right inguinal hernia, status post two surgical interventions with testicle pain, and for a surgical scar on the right anterior surface of the trunk.  The effective date assigned for the two disabilities was July 31, 2007, the date of receipt of the Veteran's original claim.  

A VA ultrasound in May 2008 revealed minimal bilateral hydroceles and probably small right varicocele.  

A VA urology progress note, dated in July 2008, showed the umbilical and right inguinal hernia incisions were well healed, and the right and left testes were normal with no swelling.  The assessment included right hemi-scrotal pain, possible neuropathic pain related to right inguinal hernia repair, and erectile dysfunction of unknown origin.  

On VA examination in March 2009, the Veteran was shown to have a .25 by .3.75-cm scar on the lower margin of the umbilicus which was tender to palpation, and both testicles were tender.  The diagnoses included hemi-scrotal pain secondary to hernia repair and umbilical surgical scar, status post inguinal hernia repair.  The examiner opined that the Veteran's bilateral hydroceles was at least as likely as not a surgical residual.  

When examined by VA in March 2009, the examiner noted a .25 by 3.75 cm umbilical surgical scar and a .25 by 6.75 cm surgical scar on the right groin area, both of which were tender to palpation.  The examiner also noted that a May 2008 VA ultrasound study showed minimal bilateral hydroceles, and opined that the bilateral hydroceles were at least as likely as not a surgical residual.  

By rating action in April 2009, the RO, in part, granted service connection for an umbilical surgical scar and right and left hydrocele; both effective from March 31, 2009, the date of the VA examination.  The Veteran disagreed with the effective date assigned, giving rise to the current appeal.  

The provisions of the law governing effective date of awards of benefits are clear and unambiguous.  The effective date of an award of service connection based on an original claim is the day following separation from service or date entitlement arose, if the claim is received within one year of discharge from service; otherwise the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

In this case, the evidence of record showed that the Veteran underwent a second right inguinal hernia repair in 2006, and notified VA of this fact and of his right testicle problems on his original claim received in July 2007.  Although the VA examiner in January 2008 did not mention, or perhaps did not notice the umbilical surgical scar, there can be no dispute that it was present on examination.  Whether the residual scar satisfied the criteria for a compensable evaluation when examined by VA in 2008 is a question that need not be resolved at this point.  Regardless, that it was present at the time of receipt of the Veteran's original claim and was clearly related to the hernia surgery, cannot be reasonably disputed.  As such, the Board finds that the appropriate effective date for the grant of service connection for the umbilicus scar is July 31, 2007, the date of receipt of claim.  

Similarly, the evidence of record showed that the Veteran's bilateral hydrocele was first diagnosed on a private ultrasound report in May 2007.  Although those records were not submitted to VA until January 2008, they demonstrate the presence of hydrocele at the time of receipt of the Veteran's claim for service connection in July 2007.  

As a general rule, the Veteran is not expected to have the medical knowledge or expertise to articulate the specific nature or etiology of the disability for which he seeks to establish service connection.  Here, the Veteran reported that he had problems with his right testicle on his original claim for VA compensation benefits, and the subsequently received private medical records demonstrated that he had bilateral hydrocele in May 2007.  The diagnosis was confirmed by VA in May 2008.  Although a medical opinion relating the bilateral hydroceles to the service-connected right inguinal hernia repair was not obtained by VA until March 2009, the disability was present at the time of receipt of his original claim.  Accordingly, the appropriate effective date for the grant of service connection for bilateral hydrocele is July 31, 2007, the date of receipt of claim.  

ORDER

Service connection for bilateral pes planus is denied.  

Service connection for bilateral plantar fasciitis is denied.  

Service connection for a bilateral ankle disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for tinnitus is denied.  

Entitlement to an effective date of July 31, 2007, for the grant of service connection for an umbilicus scar, status post right inguinal hernia repair is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  

Entitlement to an effective date of July 31, 2007, for the grant of service connection for right and left hydrocele is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  


REMAND

Concerning the claims of service connection for a respiratory disorder and erectile dysfunction, the Board finds that additional development must be undertaken prior to appellate review.  

The Veteran asserted that he was treated for asthma on numerous occasions in service and believes that his Aspergillosis and additional respiratory problems, sinusitis and allergies were caused by mildew and dampness in his shipboard living quarters in service.  The Veteran testified that he was first treated for Aspergillosis in 1993, and that he has had allergy problems, including chronic sinusitis and asthma ever since.  He also asserted that his erectile dysfunction began after his second right inguinal hernia surgery in 2004.  

Historically, the service records showed no treatment, abnormalities or diagnosis for any respiratory problems in service.  The Veteran reported a history of occasional shortness of breath at the time of his service separation examination in 1985, but specifically denied any nose or throat trouble, sinusitis, hay fever, asthma, pain or pressure in his chest or chronic or frequent colds, and no pertinent abnormalities were noted on examination.  The first post service evidence of any respiratory problem was in December 1993.  At that time, the Veteran reported a history of allergies, but denied any shortness of breath, asthma, sinusitis or bronchitis.  On a subsequent treatment report in January 1994, the Veteran reported that he had asthma and walking pneumonia a year earlier and nasal congestion for the past year.  An endoscopic nasal biopsy pathology report revealed Aspergillosis.  

A somewhat confusing letter was received in May 2009, from an Associate Professor of Medicine at the University of Kentucky, K.P. Bush, MBBS, FCCP.  In that letter he indicated that several studies have shown associations between indoor dampness and several health outcomes, although the mechanism of interaction has not been clearly elucidated.  He noted that the Veteran reported that his living quarters in the Navy were characterized by dampness, mold and mildew.  He went on to indicate that while definite exposure to Aspergillus in service could not be established based on the available records, the Veteran's sinus and respiratory symptoms may have begun or worsened during his active service, and that it was "not possible to say, without reasonable doubt, that his chronic sinusitis and asthma are unrelated to his military service."  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be related to an event in service or to a service-connected disability.  38 C.F.R. § 3.159(c)(4) (2010).  As the Veteran has never been examined by VA to determine the nature and etiology of his current respiratory disorders, further development is necessary prior to appellate review.  

Concerning the claim for erectile dysfunction (ED), the first complaint of ED was shown on a VA treatment record in April 2008.  At that time, the Veteran reported a four to five month history of ED.  

Although the Veteran was examined by VA in December 2008 to determine the etiology of his erectile dysfunction, the phrasing of the opinion raises questions s to whether all available records were obtained.  This should be clarified as set out below.  

In light of the discussion above, the claim is REMANDED to the AMC for the following action:  

1.  The AMC should take appropriate steps to obtain the medical records from all healthcare providers who have treated the Veteran for any respiratory problems or erectile dysfunction, including any VA treatment by urology services since October 2006, and associate them with the claims file. 

2.  The Veteran should be afforded VA respiratory examination to determine the nature and etiology of any identified respiratory disorder, including his Aspergillus disease diagnosed in 1994.  All indicated tests and studies are to be performed.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should render an opinion as to whether it is at least as likely as not that any identified respiratory disorder, including Aspergillosis, asthma, sinusitis or any other allergy disorder had its onset in service or is otherwise related to service, to include any asbestos exposure.  

It would be helpful if the examiner included a discussion of the nature and etiological development of any identified respiratory disorder.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the records sought in paragraph numbered 1 are obtained, the claims file should be referred to the VA urologist who evaluated the Veteran in December 2008, or if unavailable, to another suitably qualified examiner for an opinion as to the etiology of the Veteran's erectile dysfunction.  A notation to the effect that the claims file was reviewed should be included in the report.  Unless documented otherwise, the examiner may assume the Veteran had normal erectile function prior to the October 2006 hernia repair surgery, and the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction is proximately due to, the result of, or aggravated by the right inguinal hernia repair surgery in October 2006.  The clinical findings and reasons that form the basis of any opinion should be clearly set forth in the report.   

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

4.  After the requested development has been completed, the AMC should readjudicate the claims.  This should include consideration of whether the Veteran's erectile dysfunction is proximately due to, the result of, or aggravated by the right hernia repair surgery in 2006.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


